Case: 15-50797      Document: 00513537727         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 15-50797                                FILED
                                                                               June 7, 2016
                                                                             Lyle W. Cayce
WENDELL DONNELL JONES,                                                            Clerk

              Plaintiff - Appellant

v.

CITY OF SAN ANTONIO,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-448


Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Wendell Donnell Jones appeals from an adverse summary judgment on
his Title VII race discrimination and retaliation claims against his employer,
the City of San Antonio (“the City”). For the following reasons, we affirm.
       Jones, a black man, worked for the City as a part-time security officer.
Prior to hiring him, the City conducted a criminal background check (“CBC”)
as part of the application process. The CBC revealed a July 1992 arrest and a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50797     Document: 00513537727      Page: 2   Date Filed: 06/07/2016



                                  No. 15-50797
December 1995 arrest. Notwithstanding these arrests, the City hired him.
About a year later, Jones applied for a full-time security guard position. He
was given a conditional offer, contingent, in part, on a second CBC. The offer
letter warned that “any negative results make [the candidate] ineligible for
employment.” The second CBC similarly reflected his two arrests. But it also
revealed that, following his 1992 arrest, his probation was unsatisfactorily
terminated and, following his 1995 arrest, he was terminated from deferred
adjudication. Because of this new information and the “sensitive” nature of the
security work, the City both retracted its full-time employment offer and
terminated Jones’s part-time security job.
      After exhausting his administrative remedies, Jones sued the City. He
claimed racial discrimination and retaliation in violation of Title VII of the
Civil Rights Act of 1964. The district court granted the City’s motion for
summary judgment, finding that the City had offered a legitimate,
nondiscriminatory reason for its employment action and that Jones failed to
respond with evidence that the proffered reason was pretextual. Jones
appealed, arguing that the district court erred in granting summary judgment.
      We review de novo a district court’s order granting summary judgment.
Bibbs v. Early, 541 F.3d 267, 270 (5th Cir. 2008). Summary judgment is
appropriate if “there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “If the
moving party meets the initial burden of showing there is no genuine issue of
material fact, the burden shifts to the nonmoving party to produce evidence or
designate specific facts showing the existence of a genuine issue for trial.” Allen
v. Rapides Parish Sch. Bd., 204 F.3d 619, 621 (5th Cir. 2000).
      Here, the district court properly applied the burden-shifting framework
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and assumed, without
deciding, that Jones had stated a prima facie case of discrimination. See Laxton
                                        2
    Case: 15-50797    Document: 00513537727     Page: 3   Date Filed: 06/07/2016



                                 No. 15-50797
v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003). The City then presented evidence
that it fired Jones because of the information that surfaced in his second CBC
and the sensitive nature of his job. In response, Jones failed to point to any
facts that cast doubt on this proffered reason. He offered no evidence aside from
his conclusory allegations that any of the City’s actions derived from
discriminatory animus. See Evans v. City of Houston, 246 F.3d 344, 350–51
(5th Cir. 2001). With regards to his retaliation claim, Jones did present
evidence of a 2009 EEOC charge, which the district court considered protected
Title VII activity. But he failed to demonstrate any connection, let alone the
requisite but-for causation, between his protected activity in 2009 and his
termination. See Univ. of Tx. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533
(2013).
      Because Jones has produced no evidence of discrimination or retaliation,
we AFFIRM.




                                       3